Wade, J.
A petition for certiorari, in which the only attempt to assign error Was in these words: “To which said judgment and sentence your petitioner excepts, and assigns the same as error,” does not comply with section 5183 of the Civil Code, which provides that a plaintiff in certiorari “shall plainly and distinctly set forth the errors complained of.” Citizens Banking Co. v. Parris, 119 Ga. 517 (46 S. E. 638); Edgeman v. Stewart, 141 Ga. 686 (81 S. E. 1036); Papworth v. Fitzgerald, 111 Ga. 54 (36 S. E. 311); Taft Co. v. Smith, 112 Ga. 196 (37 S. E. 424); Callaway v. Atlanta, 6 Ga. App. 354 (64 S. E. 1105); Birdford Supply Co. v. Edwards, 16 Ga. App. 518 (85 S. E. 687, 688).

Judgment affirmed.

Certiorari; from Brooks superior court — Judge Thomas. May term, 1915.
W. A. Hassell, J. D. Wade, for plaintiff in error.
M. Baum, contra.